Citation Nr: 1740187	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-31 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a right ankle injury.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michelle A. Marshall, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a March 2015 video conference hearing.  A transcript of this proceeding is associated with the claims file.

In June 2015, the Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  Pursuant to the remand, the RO obtained the Veteran's outstanding VA treatment records and scheduled the requested VA examination.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current right ankle disability is characterized by moderate limitation of motion with objective evidence of pain, difficulty with prolonged standing and walking, feelings of instability, and use of assistive devices; however, his right ankle disability has not been manifested by ankylosis in plantar flexion or dorsiflexion, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a right ankle injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  




I. Increased Rating

The Veteran is in receipt of a 10 percent disability rating under Diagnostic Code 5271 for "moderate" limitation of motion due to service-connected residuals of a right ankle injury.  He seeks a higher rating.  Specifically, in his August 2010 notice of disagreement, he asserted that this condition warranted at least a 20 percent rating. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Pertinent regulations were provided to the Veteran in the September 2011 statement of the case and will not be repeated here in full.  

Limitation of motion of the ankle is assigned a 10 percent rating for "moderate" limitation and a 20 percent rating for "marked" limitation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The terms moderate and marked are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in reaching a decision that is "equitable and just."  38 C.F.R. § 4.6.  The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.   

After a full review of the record, the Board finds that a higher rating under D.C. 5271 is unwarranted.  The totality of the evidence does not show a level of symptomatology and functional impairment warranting a 20 percent rating for "marked" limitation of right ankle motion.  

At worst, the Veteran's right ankle dorsiflexion was found to be five degrees, with objective evidence of painful right ankle dorsiflexion beginning at 0 degrees.  See January 2012 VA examination report.  However, at that time, he was able to perform repetitive-use testing with three repetitions, after which dorsiflexion continued to end at five degrees.  See id.  Moreover, right ankle dorsiflexion was found to be 4/5 on muscle strength testing (showing active movement against some resistance).  See id.  While the Board recognizes that the January 2012 VA examination report's range of motion findings show abnormal right ankle dorsiflexion, such findings do not constitute "marked" limitation of motion.  See VBA Manual M21-1, III.iv.4.A.3.k.  Moreover, the limitation of motion shown on this examination report is not representative when viewed in light of the totality of the medical evidence of record from the appeal period.  Specifically, both the 2010 and the 2015 VA examiners found right ankle dorsiflexion from 0 to 10 degrees (with painful motion).  Moreover, the 2015 VA examiner found right ankle muscle strength was 5/5 (normal) upon both plantar flexion and dorsiflexion strength testing, and found no reduction in muscle strength.  Furthermore, VA treating providers, including the Veteran's podiatrist and rheumatologist, competently and consistently characterized the Veteran's right ankle range of motion and muscle strength as "good" upon examination (although specific range of motion measurements in degrees were not provided), and muscle strength of +5/5 was found in all groups.  See November and May 2015 VA podiatry notes; June 2015 prosthetic/orthotic clinic note; July 2016 VA rheumatology consultation note.  
	
Moreover, the Veteran's right ankle plantar flexion consistently was found to end at 30 degrees throughout the appeal period.  See 2010 VA examination report (noting same range of motion after repetitive use testing with increased pain); 2012 VA examination report (noting objective evidence of painful right ankle plantar flexion beginning at 0 degrees); 2015 VA examination report (finding abnormal range of motion with pain noted on examination).  While these findings show abnormal plantar flexion with painful motion, the Veteran still had 75 percent of normal plantar flexion.  This does not constitute "marked" limitation of motion.  See VBA Manual M21-1, III.iv.4.A.3.k.  

In evaluating this claim, the provisions of 38 CFR §§ 4.40, 4.45, and 4.59 have been considered.  See also DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  However, the Board does not find that a higher rating is warranted under these authorities for the following reasons.

The Board considered objective evidence of painful motion noted in the VA examination reports.  As discussed above, at worst, objective evidence of painful right ankle dorsiflexion and plantar flexion were noted to begin at 0 degrees.  See January 2012 VA examination report.  However, there is no indication that either right ankle dorsiflexion or plantar flexion was limited to 0 degrees due to pain; it was simply observed that 0 degrees was the point at which objective evidence of painful dorsiflexion and plantar flexion began.  The Veteran's current 10 percent rating under D.C. 5271 contemplates such painful, though moderate, limitation of motion.  

The Board also considered the January 2012 VA examiner's findings that the Veteran had right ankle functional loss and/or functional impairment of weakened movement, excess fatigability, and pain on movement, and that right ankle swelling and warmth were present.  Moreover, the Board considered the Veteran's reports of flare-ups with pain and swelling.  See, e.g., January 2012, September 2015 VA examination reports.  The Board also recognizes the September 2015 VA examiner's finding of objective evidence of localized tenderness or pain on palpation.  However, the Veteran previously had characterized his right ankle swelling that he has after sitting as "mild."  See January 2009 private treatment record.  Moreover, the 2010, 2012, and 2015 VA examiners consistently found no additional limitation in range of motion of the right ankle after repetitive-use testing.  Furthermore, as discussed further below, various VA orthopedic providers found he did well with conservative treatment including pain medications and a VA-prescribed ankle brace and gauntlet, as shown by "good" right ankle range of motion and muscle strength testing.  The Veteran's current 10 percent rating under D.C. 5271 contemplates this level of symptomatology and functional impairment.  

The Board recognizes that the 2015 VA examiner found that pain "could" significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time, and that there was additional limitation due to pain with change in the baseline range of motion due to pain on use or during flare-ups.  However, the Board does not find this conclusion probative because it was speculative ("could").  Indeed, the 2015 VA examiner explicitly acknowledged, "It would be pure speculation to state what additional [range of motion] loss would be present due to pain on use or during flare-ups since the veteran is not examined during a flare-up."  Moreover, the Board also does not find this conclusion by the 2015 VA examiner probative because it was internally inconsistent with other findings in the report.  For example, the 2015 VA examiner previously had noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with a flare-up.  Additionally, the 2015 VA examiner previously had found that there was no additional loss of right ankle function or range of motion after three repetitions.  

The Board acknowledges that the January 2012 VA examiner found the Veteran "[c]onstant[ly]" used a brace for his right ankle condition.  See 38 C.F.R. § 4.45(f) (referencing instability of station, disturbance of locomotion, and interference with standing as factors to be considered for joint disabilities).  However, when viewed in light of the totality of the medical evidence of record, this finding was not representative.  The 2015 VA examination report noted that the Veteran used a brace and a cane regularly, as opposed to constantly.  It further noted that the Veteran was not wearing an ankle brace at that time because he still needed to get shoes to wear with it.  Also, a November 2015 VA podiatry note indicated that the Veteran reported that his right ankle condition had improved with his gauntlet and he was doing well with it; however, the provider noted that the Veteran had not worn his gauntlet at that appointment because it was difficult to drive with it.  That he was able to choose not to wear the gauntlet at times and could drive with his unbraced right ankle does not warrant finding he needs an assistive device constantly.

Furthermore, the 2015 VA examination report indicated that the Veteran used a cane for both his right ankle and knee conditions.  Likewise, the Board notes a July 2016 VA rheumatology indicating that the Veteran had been using a cane more often as of late due to both bilateral knee pain and chronic right ankle pain.  Moreover, the 2010 VA joints examination report addressing both the Veteran's bilateral knee and right ankle conditions noted that the Veteran used a cane for ambulation, but did not specify whether that assistive device was for his bilateral knee conditions, right ankle condition, or a combination of those conditions.  See 38 C.F.R. § 4.45(f) (referencing instability of station, disturbance of locomotion, and interference with standing as factors to be considered for joint disabilities).  To the extent that the Veteran has used a cane for ambulation at least in part due to his service-connected bilateral knee conditions, this particular functional impairment has been accounted for in the Veteran's current 10 percent rating for left knee instability under D.C. 5257.  See June 2015 Board decision (citing, e.g., March 2010 VA examination report regarding use of a cane).  Therefore, the Board finds it would be inappropriate to assign a higher rating based on this specific functional limitation when he already has been assigned a separate rating for left knee instability under D.C. 5257 at least in part based on this same functional limitation.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the assignment of separate evaluations may be warranted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code); 38 C.F.R. § 4.14.

The Board has considered the Veteran's reports of constant, severe right ankle pain, which he has asserted was not controlled through daily, frequent use of Motrin and similar pain medications.  See, e.g., September 2015 VA examination report, medical history.  The Board also considered medical findings and lay reports regarding difficulty with prolonged walking and standing.  See 38 C.F.R. § 4.45(f) (referencing interference with standing and disturbance of locomotion as factors to be considered for joint disabilities).  However, various VA orthopedic providers found he did well with conservative treatment including pain medications and a VA-prescribed ankle brace and gauntlet, as shown by "good" right ankle range of motion and muscle strength testing.  See, e.g., May 2015 VA podiatry consultation (noting right ankle condition would be managed conservatively for now); November 2015 VA podiatry note (noting he was doing well with conservative management and that ankle brace would help with ambulation and would allow him to participate in activities); September 2015 VA examination report medical history (noting no reported history of right ankle surgery, physical therapy, or injections); November 2008 private treatment record (finding bilateral ankle pain was "fairly well controlled").  Moreover, he testified during the 2015 Board hearing that on a typical day he could do some work around the house.  He also testified that although he could no longer do some activities such as hunting and golfing, he could do some mechanical work when he used a rolling stool and go fishing if he sat down.  The Veteran's current 10 percent rating under D.C. 5271 contemplates this level of symptomatology and functional impairment.  

The Board has considered the Veteran's reported feelings that his right ankle "gives out...all the time" and of instability or looseness.  See, e.g., 2010 and 2015 VA examination reports; 2015 Board hearing testimony at 13; see also 38 C.F.R. §§ 4.45(f) (referencing instability of station and interference with standing as factors to be considered for joint disabilities); 4.49 (referencing unstable joints).  However, the Board affords more weight to objective medical findings that consistently showed no right ankle instability - a medical term of art demonstrated by specific clinical tests - than to the Veteran's subjective description of his symptoms.  Specifically, the Board gives great weight to the 2012 and 2015 VA examination reports' competent, negative findings upon anterior drawer and talar tilt testing.  In light of these consistently negative findings on ligamentous testing, the Board finds that the weight of the medical evidence goes against a finding that the Veteran has right ankle instability, and therefore, a higher rating is not warranted on this basis.

In summary, the Board concludes that these findings do not warrant a higher rating.  See 38 CFR §§ 4.40, 4.45, 4.59; DeLuca, supra; Mitchell, supra.

The Board recognizes that the Veteran was awarded Social Security Administration (SSA) disability benefits for the primary diagnosis of osteoarthritis and allied disorders, which SSA disability adjudicators characterized as "severe" in a 2010 disability determination.  The Board further recognizes a November 2015 VA podiatry note in which the Veteran was found to have "severe" right ankle degenerative joint disease.  However, neither characterization of the Veteran's right ankle condition was accompanied by specific range of motion measurements that would warrant a higher rating for "marked" right ankle limitation of motion under D.C. 5271.  Furthermore, regarding the referenced SSA record, the Veteran's right ankle condition was one of multiple orthopedic conditions (including his knee conditions) for which he was awarded SSA disability benefits, and thus, it is not possible for the Board to determine whether and to what extent SSA's characterization of the Veteran's primary diagnosis of osteoarthritis and allied disorders as "severe" specifically referred to his service-connected right ankle condition.  Regardless, VA does not assign a disability rating based on the severity of the arthritic condition, but on the symptoms and impairments that result from the condition.

The Board acknowledges the Veteran's, his attorney's, his spouse's, and others' lay contentions that the Veteran's right ankle disability is of great severity.  However, for the reasons discussed above, the Board finds that the evidence of record is supportive of the rating currently assigned.  In determining the actual degree of disability, objective medical examinations and findings are more probative of the degree of the Veteran's impairment.  He primarily has described his right ankle symptoms and functional impairments during the relevant period as limitation of motion with pain, difficulty standing and walking for prolonged periods, feelings of instability, and use of assistive devices including an ankle brace.  Such symptomatology and functional loss are consistent with the rating currently assigned for his right ankle disability.  Although the Veteran contended that his level of impairment warrants at least a 20 percent rating, ultimately it is the VA adjudicator's role to assign disability ratings under relevant rating criteria.  The Veteran is competent to report symptoms and impairments such as pain or difficulty walking (which the Board has considered).  However, he is not competent to make objective medical findings regarding limitation of motion or apply the relevant rating criteria to conclude that his symptoms and impairments constitute "marked" right ankle limitation of motion.  Accordingly, the Board affords more weight to the competent, objective medical evidence of record corresponding with the relevant rating criteria than to lay contentions regarding the nature and extent of the Veteran's right ankle condition.  Moreover, the Board considered his spouse's and others' lay statements regarding their observations of the Veteran's orthopedic symptoms and functional impairments.  While those statements referenced the Veteran's bilateral knee conditions or his orthopedic conditions generally, they did not clearly and specifically refer to his right ankle condition.  Therefore, the Board affords these statements little probative value.

On balance, the totality of the evidence shows that the Veteran's current right ankle symptomatology and impairments do not more nearly approximate "marked" limitation of motion under D.C. 5271.  Therefore, a higher rating is unwarranted.

The Board has considered other potentially applicable diagnostic codes and finds that they do not apply for the following reasons.  Diagnostic Codes 5270 and 5272, which apply to ankylosis of the ankle, do not apply because right ankle ankylosis has not been demonstrated by objective, competent medical evidence.  To the extent that the Veteran argues that either of these Diagnostic Codes applies, although he is competent to report ankle symptoms such as pain, he is not competent to self-diagnosis ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as immobility and consolidation of a joint due to disease, injury, or surgical procedure).  While he has been found to have abnormal and painful range of motion (as discussed above), there is no objective medical evidence showing that his right ankle has ankylosed.  Indeed, the 2012 and 2015 VA examiners affirmatively found no right ankle ankylosis upon examination.

The other diagnostic codes applicable to the ankle are Diagnostic Codes 5273 (malunion of os calcis or astragalus) and 5274 (astragalectomy).  The evidence, including the 2012 and 2015 VA examination reports, is affirmatively against any finding that the Veteran had malunion of os calcis, malunion of astragalus, or astragalectomy at any time during the appeal period.  In addition, neither the Veteran nor his representative has alleged any of these conditions.  The Board therefore finds that a rating under either D.C. 5273 or 5274 is unwarranted.


In summary, the evidence does not support awarding the Veteran a higher disability rating during the period on appeal.  As the preponderance of the evidence is against the assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

II. Duties to Notify and Assist

In his August 2010 notice of disagreement and March 2015 hearing testimony, the Veteran suggested that the 2010 and 2012 VA examinations of his right ankle condition inadequately recorded his symptoms because they were conducted early in the morning, when he contended symptoms such as swelling are at their most mild.  He also contended in his August 2010 notice of disagreement that the 2010 VA examiner failed to conduct repetitive use testing.  The Board rejects these contentions for the following reasons.  

First, the Board finds that the presumption of regularity has not been rebutted as to the 2010 VA examination of his right ankle condition.  A presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  The 2010 VA examination report included specific orthopedic findings, and there was no indication that this report was inaccurate or incomplete in any way.  Contrary to the Veteran's contention in his notice of disagreement that repetitive-use testing was not performed during the 2010 VA examination, the 2010 VA examination report specifically noted no change in range of motion after repetitive dorsiflexion and plantar flexion.  Therefore, to the extent that the Veteran contends that the 2010 VA examination report included erroneous or incomplete findings, the Board finds that the presumption of irregularity has not been rebutted, as there is not "clear evidence" of irregularity.  

Second, the Board finds that the Veteran's 2010 and 2012 VA examinations were adequate.  The reports thoroughly addressed the nature and severity of the Veteran's right ankle condition, as well as related functional impairments.  The VA examiners also considered the Veteran's pertinent medical history and conducted thorough clinical evaluations of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, the Veteran essentially has contended that these VA examinations, which were conducted in the morning when contends his symptoms are at their most mild, inadequately captured the full severity of his right ankle condition.  However, the Board's March 2015 remand afforded the Veteran another VA examination in the afternoon of September 2015, which was scheduled to attempt to substantiate the Veteran's assertions of worsened symptoms since the 2012 VA examination, as well as his contention that his symptoms tend to worsen later in the day.  As the 2012 VA examination included the poorest range of motion findings of record (despite the Veteran's contentions of worsening after that examination), it was in the Veteran's interest for the Board to consider such favorable evidence.  (Neither the Veteran nor his representative has challenged the adequacy of the 2015 VA examination.)

Neither the Veteran nor his representative has raised any other specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Also, neither the Veteran nor his representative has raised any issues concerning the hearing held before the undersigned with respect to the claims currently on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a right ankle injury is denied.


REMAND

The Board finds that in this case, VA has not satisfied the duty to assist in the development of the TDIU claim.  Various VA treatment records reference the Veteran's use of VA vocational rehabilitation services.  See, e.g., April 2010 and August 2010 VA mental health counseling notes.  However, VA vocational rehabilitation records have not been obtained.  As the Veteran's VA vocational rehabilitation records are in the custody of VA and relevant to this claim, they must be obtained upon remand.

As this issue is being remanded for the reason discussed above, all outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record the Veteran's VA treatment records from the Cleveland, Ohio VAMC and all associated outpatient clinics from September 2016 to the present.  

2. Obtain and associate with the record the Veteran's complete vocational rehabilitation folder. 

3. After completing the above and any other development deemed necessary, readjudicate the claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


